Citation Nr: 0329693	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic persistent 
abnormal menses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991 and had subsequent periods of reserve duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In February 2000, the RO denied service connection for PTSD, 
bilateral chondromalacia, bilateral hip condition, bilateral 
hallux valgus and pes planus, chronic persistent abnormal 
menses, acne, and hearing loss.  The RO found that the 
veteran sustained trauma to tooth number 9.  In August 2000, 
the veteran filed a Notice of Disagreement as to all issues.  
In May 2001, the veteran filed a Statement in Support of her 
Claim and stated her intent to continue on appeal the issues 
of service connection for PTSD and service connection for 
chronic persistent abnormal menses, and withdrew all other 
issues on appeal.  In a March 2002 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
evaluation, effective July 1999.  Since that time, the 
veteran has not initiated an appeal regarding either the 
effective date of the award of service connection for PTSD or 
evaluation assigned, and therefore this issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the only issue on appeal is the veteran's 
claim of service connection for chronic persistent abnormal 
menses.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
finds that a VA examination addressing the etiology of the 
veteran's chronic persistent abnormal menses is warranted.  
38 C.F.R. § 3.159(c)(4) (2003).  Service medical records 
reflect that during service the veteran was diagnosed as 
having bilateral lower abdominal pain.  The veteran reported 
that prior to service an ovarian cyst was identified but not 
removed until after separation from service.  A VA 
examination performed after separation from service in March 
1992 noted a normal gynecological examination from June 1991.  
A service medical record dated in June 1992 provided that the 
veteran did not menstruate for 6 months.  The diagnosis was 
an ovarian cyst.  The veteran underwent a VA examination in 
September 1999 which noted the veteran's complaints of 
irregular menstruation and persistent vaginal bleeding.  The 
diagnosis was abnormal menstrual periods.  Correspondence 
dated in December 2001 from the veteran's private physician 
reported that the veteran began treatment in 1993 for chronic 
pelvic pain and abnormal menses which she reported began 
during service.  The veteran has not been afforded a VA 
medical examination to date for the specific purpose of 
determining whether the claimed chronic persistent abnormal 
menses is etiologically related to service.  The Board finds 
that such an examination is necessary.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, because this case 
is being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of her right to submit new 
evidence, describe the type of evidence 
needed to substantiate her claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This letter 
should also contain a summary of the 
provisions of 38 U.S.C.A. §§ 5103 and 
5103A.  The RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
her chronic persistent abnormal menses.  
The RO should forward the veteran's 
claims file to the VA examiner.  This 
examiner should review the entire 
claims file and provide an opinion as 
to whether it is at least as likely as 
not that the chronic abnormal menses is 
etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for chronic persistent 
abnormal menses.  In this issuance, the 
RO should include the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  If 
the determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

